                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ENAN HARVEY,                                      :
                                                   :
                Plaintiff,                         :
                                                   :
         v.                                        : CASE NO. 2:21-CV-00950
                                                   :
 PORTFOLIO RECOVERY                                :
 ASSOCIATES, LLC,                                  :
                                                   :
                Defendant.                         :
                                                   :


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant Portfolio Recovery Associates,

LLC hereby removes the above-captioned matter to this Court from the Magisterial District Court

for Delaware County, No. 32-2-40, and in support thereof avers as follows:

       1.      Portfolio Recovery Associates, LLC is a defendant in a civil action originally filed

on or about January 25, 2021 in the Magisterial District Court for Delaware County, No. 32-2-40,

titled Enan Harvey v. Portfolio Recovery Associates, LLC and docketed to Case No. MF-32240-

CV-0000005-2021.

       2.      The removal is timely under 28 U.S.C. § 1446(b). PRA received service of

Plaintiff’s Complaint by certified mail on February 1, 2021.

       3.      Pursuant to 28 U.S.C. § 1446, attached hereto as Exhibit A are copies of all

pleadings, process and orders filed in the state court action.

       4.      The District Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331, in that Plaintiff has filed claims against PRA alleging violations of the Fair Debt Collection




                                                  1
Practices Act, 15 U.S.C. § 1692, et seq. and the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

seq.

       5.      On this date, PRA has provided notice of this Removal to Plaintiff and to the

Honorable Steven A. Sandone, Magistrate Judge for MDJ-32-2-40, Delaware County.

       WHEREFORE, Defendant Portfolio Recovery Associates, LLC respectfully removes this

case to the United States District for the Eastern District of Pennsylvania.

                                      Respectfully submitted,

                                      MESSER STRICKLER, LTD.

                               By:    /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      PA Bar No. 92412
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: March 1, 2021




                                                 2
                              CERTIFICATE OF SERVICE

       I certify that on March 1, 2021, a true copy of the foregoing document was served as

follows:

 Via U.S. Mail, Postage Prepaid                 Via Facsimile to (610) 583-1197 and U.S.
 Enan Harvey                                    Mail, Postage Prepaid
 524 Primros Ave.                               Magisterial District Court 32-2-40
 Folcroft, PA 19032                             Hon. Steven A. Sandone
 Plaintiff                                      11 Bartram Ave.
                                                Glenolden, PA 19036




                                   MESSER STRICKLER, LTD.

                            By:    /s/ Lauren M. Burnette
                                   LAUREN M. BURNETTE, ESQUIRE
                                   PA Bar No. 92412
                                   12276 San Jose Blvd.
                                   Suite 718
                                   Jacksonville, FL 32223
                                   (904) 527-1172
                                   (904) 683-7353 (fax)
                                   lburnette@messerstrickler.com
                                   Counsel for Defendant

Dated: March 1, 2021




                                            3
